Judgment, Supreme Court, Bronx County (Fred Eggert, J.), rendered December 13, 1988, convicting defendant, after a jury trial, of arson in the second degree and sentencing him to an indeterminate term of from IV2 to 15 years’ imprisonment, unanimously affirmed.
The record reveals that the trial court did not abuse its discretion in denying the defendant’s request for a second Spanish interpreter at trial, where, during the trial proceedings, the court directed the defendant’s interpreter to translate the testimony of a witness for the benefit of the jurors. (People v Ramos, 26 NY2d 272.)
Defendant’s rights to assistance of counsel, to assist in his own defense, to confront the witnesses against him and to be *700present at trial were not violated, since defendant was able to comprehend the testimony of the Spanish-speaking witness without an interpreter, and because the trial court permitted the interpreter to return to the defense table whenever the defendant or defense counsel needed to confer with him. (People v Marrero, 156 AD2d 141, lv denied 75 NY2d 921.)
Concur — Ross, J. P., Kassal, Ellerin and Wallach, JJ.